          Case 8:19-bk-10822-CB                   Doc 19 Filed 03/08/19 Entered 03/08/19 16:06:09                                        Desc
                                                   Main Document     Page 1 of 6



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Jason M. Frank, State Bar No. 190957
 Scott H. Sims, State Bar No. 234148
 Andrew D. Stolper, State Bar No. 205462
 FRANK SIMS & STOLPER LLP
 19800 MacArthur Boulevard, Suite 855
 Irvine, California 92612,
 T: (949) 201-2400 / F: (949) 201-2401
 jfrank@lawfss.com
 astolper@lawfss.com
 ssims@lawfss.com



      Individual appearing without attorney
      Attorney for: Jason Frank Law, PLC, Judgment Creditor

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                        DIVISION

 In re:                                                                       CASE NO.: 8:19-bk-10822
                                                                              CHAPTER: 11
THE TRIAL GROUP, LLP f/k/a Eagan Avenatti, LLP,



                                                                                        APPLICATION FOR ORDER SETTING
                                                                                        HEARING ON SHORTENED NOTICE
                                                                                                 [LBR 9075-1(b)]

                                                              Debtor(s).



1. Movant applies under LBR 9075-1(b) for an order setting a hearing on shortened notice on the following motion:

    a. Title of motion: Judgment Creditor Jason Frank Law, PLC's Emergency Motion to Dismiss

    b. Date of filing of motion:       3/8/2019

2. Compliance with LBR 9075-1(b)(2)(A): (The following three sections must be completed):

    a. Briefly specify the relief requested in the motion:
          Issuance of an order dismissing the bankruptcy case as an unauthorized/bad-fath bankruptcy
          filing.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                       F 9075-1.1.APP.SHORT.NOTICE
         Case 8:19-bk-10822-CB                   Doc 19 Filed 03/08/19 Entered 03/08/19 16:06:09                                        Desc
                                                  Main Document     Page 2 of 6


    b. Identify the parties affected by the relief requested in the motion:
         Jason Frank Law, PLC
         Eagan Avenatti, LLP
         Brian Weiss, as Receiver for Eagan Avenatti, LLP
         Michael Avenatti


    c.   State the reasons necessitating a hearing on shortened time:
         Mr. Avenetti, without authority, placed the debtor into a second bankruptcy on March 7, 2019
         in order to avoid his judgment debtor examination scheduled for March 8, 2019 before Judge
         Clarkson. The sole purpose of filing this bankruptcy was to waylay Jason Frank Law, PLC's
         debtor examination and the activities of the court-appointed reciever of the debtor, Mr. Brian
         Weiss.




3. Compliance with LBR 9075-1(b)(2)(B): The attached declaration(s) justifies setting a hearing on shortened notice, and
   establishes a prima facie basis for the granting of the motion.


4. Movant has lodged a proposed Order Setting Hearing on Shortened Notice on mandatory form F 9075-1.1.ORDER
   .SHORT.NOTICE



Date: 3/8/2019                                                                   FRANK SIMS & STOLPER LLP
                                                                                 Printed name of law firm



                                                                                 /s/ Andrew D. Stolper
                                                                                 Signature of individual Movant or attorney for Movant
                                                                                   Jason M. Frank
                                                                                   Scott H. Sims
                                                                                   Andrew D. Stolper
                                                                                 Printed name of individual Movant or attorney for Movant




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 2                         F 9075-1.1.APP.SHORT.NOTICE
        Case 8:19-bk-10822-CB                   Doc 19 Filed 03/08/19 Entered 03/08/19 16:06:09                                        Desc
                                                 Main Document     Page 3 of 6


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 19800 MacArthur Blvd., Suite 855, Irvine, California 92612

A true and correct copy of the foregoing document entitled: APPLICATION FOR ORDER SETTING HEARING ON
SHORTENED NOTICE [LBR 9075-1(b)] will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 03/08/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 mavenatti@eaganavenatti.com
 jfrank@lawfss.com
 michael.hauser@usdoj.gov; ustpregion16.sa.edf@usdog.gov
 jim@wsrlaw.net
 jareitman@lgbfirm.com; jreitman@lgbfirm.com                                              Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 03/08/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 See Attahed Mailing List



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 03/08/2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Hon. Catherine E. Bauer
United States Bankruptcy Court, Central District
411 W. Fourth Street, Courtroom 6D
Santa Ana, CA 92701
                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

03/08/2019        Maritza Nowowiejski                                                       /s/ Maritza Nowowiejski
 Date                      Printed Name                                                       Signature




          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 3                         F 9075-1.1.APP.SHORT.NOTICE
Case 8:19-bk-10822-CB   Doc 19 Filed 03/08/19 Entered 03/08/19 16:06:09   Desc
                         Main Document     Page 4 of 6


                   MASTER MAILING LIST OF CREDITORS
                      IN RE: THE TRIAL GROUP, LLP



                        Aderant
                        200 Corporate Pointe, #400
                        Culver City, CA 90230


                        Advanced Discovery
                        17752 Sky Park Circle, #100
                        Irvine, CA 92614


                        Baker Keener & Nahra
                        633 West Fifth Street
                        Suite 5400
                        Los Angeles, CA 90071


                        Central Communications
                        11830 Pierce Street, #100
                        Riverside, CA 92505


                        Competition Economics
                        2000 Powell Street
                        Suite 510
                        Emeryville, CA 94608


                        David W. Stewart, PhD
                        13031 Villosa Place, #121
                        Los Angeles, CA 90094


                        Developing Opportunities & Solutions
                        611 S Main Street, #400
                        Grapevine, TX 76051


                        Eisenhower Carlson PLLC
                        1201 Pacific Ave, #1200
                        Tacoma, WA 98402
Case 8:19-bk-10822-CB   Doc 19
                            10 Filed 03/08/19 Entered 03/08/19 16:06:09
                                                               12:20:12   Desc
                         Main Document     Page 5
                                                2 of 6
                                                     3



                        Executive Presentations
                        915 Wilshire Blvd, #1700
                        Los Angeles, CA 90017


                        Green Street/Spound
                        c/o Frank Sims Stolper
                        19800 MacArthur Blvd, #855
                        Irvine, CA 92612


                        Int'l. Church of Foursquare
                        c/o Brad S. Sures, Esq.
                        10803 Gloria Avenue
                        Granada Hills, CA 91344


                        International Personnel Protection, Inc.
                        P.O. Box 92493
                        Austin, TX 78709


                        John C. Crotts Consulting
                        688 Serotina Court
                        Mount Pleasant, SC 29464


                        Nationwide Legal LLC
                        1609 James M Wood Blvd
                        Los Angeles, CA 90015


                        Personal Court Reporters Inc.
                        14520 Sylvan Street
                        Van Nuys, CA 91411


                        Ricoh
                        P.O. Box 31001-0850
                        Pasadena, CA 91110
Case 8:19-bk-10822-CB   Doc 19
                            10 Filed 03/08/19 Entered 03/08/19 16:06:09
                                                               12:20:12   Desc
                         Main Document     Page 6
                                                3 of 6
                                                     3


                        The Irvine Company
                        P.O. Box 844897
                        Los Angeles, CA 90084


                        The X-Law Group
                        1910 Sunset Boulevard
                        Suite 450
                        Los Angeles, CA 90026


                        Wilentz Goldman & Spitzer
                        90 Woodbridge Center Drive
                        Suite 900 Box 10
                        Woodbridge, NJ 07095


                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia, PA 19101-7346


                        United States Trustee
                        411 West Fourth Street, Suite 7160
                        Santa Ana, CA 92701


                        Employment Development Department
                        Bankruptcy Group MIC 92E
                        P.O. Box 826880
                        Sacramento, CA 94280-0001


                        Franchise Tax Board Bankruptcy Section
                        MS: A-340
                        P.O. Box 2952
                        Sacramento, CA 95812-2952
